Exhibit 10.5

SEVENTH AMENDMENT TO LEASE

THIS SEVENTH AMENDMENT TO LEASE (this “Seventh Amendment”) is made as of
November 6, 2014, by and between ARE-770/784/790 MEMORIAL DRIVE, LLC, a Delaware
limited liability company (“Landlord”), and INFINITY PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are now parties to that certain Lease Agreement dated
July 2, 2002, as amended by that certain First Amendment to Lease dated
March 25, 2003, as further amended by that certain Second Amendment to Lease
dated April 30, 2003, as further amended by that certain Third Amendment to
Lease dated October 30, 2003, as further amended by that certain Fourth
Amendment to Lease dated December 15, 2003, as further amended by that certain
Fifth Amendment to Lease dated as of July 8, 2011 (“Fifth Amendment”), and as
further amended by that certain Sixth Amendment to Lease dated as of June 1,
2012 (as amended, the “Lease”), pursuant to which Tenant leases certain space
containing approximately 68,020 rentable square feet (“Premises”), consisting of
(i) approximately 51,000 rentable square feet (“780 Premises”) in that certain
building located at 780 Memorial Drive, Cambridge, Massachusetts (formerly known
as and referred to in the Lease as the “770 Premises” located at 770 Memorial
Drive, Cambridge, Massachusetts, the “780 Building”), and (ii) approximately
17,020 rentable square feet (“790 Premises”) in that certain building located at
790 Memorial Drive, Cambridge, Massachusetts (the “790 Building”). The Premises
are more particularly described in the Lease. Capitalized terms used herein
without definition shall have the meanings defined for such terms in the Lease.

B. The Base Term of the Lease is scheduled to expire on January 31, 2016.

C. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, (i) extend the Base Term of
the Lease through March 31, 2025, and (ii) reflect the surrender of a portion of
the 790 Premises consisting of approximately 13,159 rentable square feet on the
third floor of the 790 Building, as shown on Exhibit A attached hereto
(“Surrender Premises”) on January 31, 2016 (“Surrender Date”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Extension of Base Term. Notwithstanding anything to the contrary contained in
the Lease, the Base Term (except with respect to the Surrender Premises) is
hereby extended through March 31, 2025.

 

2. Premises and Rentable Area of Premises. Commencing on February 1, 2016, the
definitions of “Premises” and “Rentable Area of Premises” on Page 1 of the Lease
are deleted in their entirety and replaced with the following:

“Premises: That portion of the Project, containing, in the aggregate,
approximately 54,861 rentable square feet, namely, (i) all three (3) floors of
the 780 Building (defined below), consisting of approximately 51,000 rentable
square feet (the “780 Premises”), and (ii) a portion of the third floor of the
790 Building (defined below) consisting of approximately 3,008 rentable square
feet and a portion of the first floor of the 790 Building consisting of
approximately 853 rentable square feet (collectively, the “790 Premises”), all
as determined by Landlord, as shown on Exhibit A. The 780 Premises and the 790
Premises are sometimes referred to collectively herein as the “Premises”.”

 

LOGO [g791556dsp_002.jpg]

 

1



--------------------------------------------------------------------------------

“Rentable Area of Premises:    780 Premises:    51,000 sq. ft.    790 Premises:
   3,861 sq. ft.    Total:    54,861 sq. ft.”

Commencing on February 1, 2016, Exhibit A attached to the Lease is modified to
exclude the Surrender Premises.

Landlord and Tenant acknowledge and agree that, as of the date of this Seventh
Amendment, all references in the Lease to the “770 Premises” shall be deemed to
mean the “780 Premises” and all references in the Lease to “770 Memorial Drive,
Cambridge, Massachusetts” shall mean “780 Memorial Drive, Cambridge,
Massachusetts.”

 

3. Base Rent. Tenant shall continue paying Base Rent as provided in the Lease
through January 31, 2016. Commencing (i) on February 1, 2016, through
January 31, 2018, Tenant shall pay Base Rent in the amount of $69.00 per
rentable square foot of the Premises per annum, and (ii) on February 1, 2018,
through March 31, 2025, Tenant shall pay Base Rent in the amount of $70.00 per
rentable square foot of the Premises per annum.

Notwithstanding anything to the contrary contained in the Lease or in this
Seventh Amendment, so long as Tenant is not in Default under the Lease, or been
in Default under the Lease 3 or more times in the 12-month periods immediately
preceding the time periods set forth below, Tenant shall not be required to pay
any Base Rent for (i) 54,861 rentable square feet of the Premises for the period
commencing on February 1, 2015, through July 31, 2015 (for the avoidance of
doubt, Tenant shall continue to pay Base Rent during such period for the balance
of the Premises consisting of 13,159 rentable square feet), (ii) February 1,
2016, through February 29, 2016, (iii) February 1, 2017, through February 28,
2017, and (iv) February 1, 2018, through February 28, 2018.

 

4. Tenant’s Share.

a. Commencing on February 1, 2016, the defined term “Tenant’s Share of Operating
Expenses” on page 1 of the Lease is deleted in its entirety and replaced with
the following:

“Tenant’s Share: 100% as to 780 Building, 7.98% as to the 790 Building”

b. As of the date of this Seventh Amendment, the following is hereby added as an
exclusion to Operating Expenses under Section 5 of the Lease: “The cost of
insurance covering debt service or similar financing charges.”

c. Notwithstanding anything to the contrary contained in the Lease, as of the
date of this Seventh Amendment, any and all references in the penultimate
paragraph of Section 5 of the Lease to “60 days” shall be deleted and replaced
with “120 days.”

d. Landlord agrees that, notwithstanding anything to the contrary contained in
the Lease, Landlord shall deliver an Annual Statement to Tenant each year no
later than 180 days after the end of the calendar year. Also, Landlord agrees to
deliver to Tenant prior to the end of the third quarter of each calendar year
during the Term a preliminary Annual Estimate for the following calendar year.
Tenant specifically acknowledges and agrees that the amounts set forth in each
preliminary Annual Estimate will be merely an estimate by Landlord and Landlord
shall have no liability to Tenant in connection with such estimate and Tenant
waives any and all claims which Tenant may have against Landlord in connection
with such estimate including, without limitation, such estimate not being
correct.

 

LOGO [g791556dsp_002.jpg]

 

2



--------------------------------------------------------------------------------

5. Base Building Allowance. Landlord shall make available to Tenant a tenant
improvement allowance equal to $20.00 per rentable square foot of the Premises,
or $1,097,220 in the aggregate (the “Base Building Allowance”) for the design
and construction of capital improvements to the 780 Premises acceptable to
Landlord and Tenant that are reasonably intended to result in a reduction in
Operating Expenses and/or extend the life of existing Building Systems, as
reasonably determined by Landlord and Tenant (‘Base Building Alterations”).
Landlord and Tenant agree that the preliminary scope of work for the Base
Building Alterations attached hereto as Exhibit B has been approved by Landlord
and Tenant. The Base Building Alterations shall be designed and constructed in
accordance with this Section 5 and Section 12 of the Lease; provided, however,
that notwithstanding anything to the contrary contained in Section 12 of the
Lease, Landlord shall not unreasonably withhold, condition or delay its consent
to Base Building Alterations desired by Tenant notwithstanding the fact that the
Base Building Alterations will affect the structure of the 780 Building. The
Base Building Allowance shall only be available for the design and construction
of the Base Building Alterations. Except for the Base Building Allowance, Tenant
shall be solely liable for all of the costs of the Base Building Alterations. If
any rebate or credit is actually paid by any Governmental Authorities, any
Utility provider or any other third party in connection with any Base Building
Alterations actually constructed by Tenant, such rebate or credit shall be
applied as follows: (i) to reimburse Tenant for any and all amounts, if any,
paid by Tenant for such Base Building Alterations in excess of the Base Building
Allowance, and (ii) the remaining balance of any such rebate or credits shall
remain available for future Base Building Alterations. If any portion of the
Base Building Allowance has not been requisitioned by Tenant on or before
January 31, 2021, Tenant may elect, by delivery of written notice to Landlord,
to apply up to 10% of the unused Base Building Allowance to Operating Expenses
due and payable under the Lease by Tenant. Except as provided in the immediately
preceding sentence, Tenant shall have no right or benefit (including any
reduction in Base Rent) to any remaining balance of the Base Building Allowance
not applied to the cost of Base Building Alterations prior to the expiration of
the Base Term or to any rebate or credits remaining for use pursuant to
sub-section (ii) above not used prior to the expiration of the Base Term to pay
the cost of additional Base Building Alterations desired by Tenant.
Notwithstanding anything to the contrary contained herein, Landlord has no
obligation to pay any costs of the Base Building Alterations in excess of the
Base Building Allowance. Tenant acknowledges that all Base Building Alterations
shall become the property of Landlord upon installation and may not be removed
by Tenant, nor shall Tenant have the right to remove such Base Building
Alterations at any time during the Term.

With respect to any portion of the Base Building Allowance not used before
January 31, 2016, commencing in the calendar year 2016, prior to July 30th of
each year, Tenant shall deliver to Landlord for Landlord’s approval, in
Landlord’s reasonable discretion, a preliminary scope of work and budget for the
Base Building Alterations (which preliminary scope of work and budget shall be
merely an estimate and shall not be binding on Tenant) for the Base Building
Alterations desired by Tenant to be constructed during the 12-month period
following Tenant’s delivery of such preliminary scope of work and budget to
Landlord. The Base Building Alterations reflected in each applicable preliminary
scope of work and budget shall be designed and constructed by Tenant pursuant to
the terms of Section 12 of the Lease and this Section 5.

The Base Building Alterations may be constructed in phases. During the course of
design and construction of any phase of Base Building Alterations, Landlord
shall reimburse Tenant or pay directly to Tenant contractors on a pro rata basis
a percentage of the costs of the applicable phase of the Base Building
Alterations (equal to the percentage that the remaining Base Building Allowance
bears to the total budget for such Base Building Alterations) once a month
against a draw request in Landlord’s standard form, containing evidence of
payment of the applicable costs and such certifications, lien waivers (including
a conditional lien release (which shall be in the statutory form, where
applicable) for each progress payment and unconditional lien releases (where
permitted pursuant to Legal Requirements) for the prior month’s progress
payments), inspection reports and other matters as Landlord customarily obtains,
to the extent of Landlord’s approval thereof for payment (collectively, the
“Reimbursement Deliveries”), no later than 30 days following receipt of such
draw request. Upon completion of the applicable phase of Base Building
Alterations (and prior to any final disbursement of the Base Building Allowance
in

 

LOGO [g791556dsp_002.jpg]

 

3



--------------------------------------------------------------------------------

connection with such phase of Base Building Alterations) Tenant shall deliver to
Landlord the following items: (i) sworn statements setting forth the names of
all contractors and subcontractors who did work on such phase of the Base
Building Alterations and final lien waivers from all such contractors and
subcontractors; and (ii) “as built” plans or marked-up construction drawings for
the Base Building Alterations constructed during such phase. If Landlord does
not reimburse the cost of Base Building Alterations (up the full amount of the
Base Building Allowance) to Tenant within (x) if Landlord does not dispute such
costs, the date that is 90 days after Tenant’s delivery to Landlord of all
required Reimbursement Deliveries, or (y) if Landlord disputes such costs, the
date that is 90 days after the earlier to occur of (1) the date the parties
mutually agree on such costs and Landlord’s responsibility therefor, and (2) the
date a final judgment is issued by a court of law or an out of court settlement
is reached by the parties with respect to such costs, then, in each case, Tenant
may deduct from Base Rent next payable by Tenant under the Lease the amount of
such costs.

The general contractor for the Base Building Alterations shall be TRG Builders,
The Richmond Group or another general contractor selected by Tenant, subject to
Landlord’s reasonable approval. Prior to the commencement of each phase of the
Base Building Alterations, Tenant shall deliver to Landlord a copy of any
contract with Tenant’s contractors (including the architect), and certificates
of insurance from any contractor performing any part of such phase of the Base
Building Alterations evidencing industry standard commercial general liability,
automotive liability, “builder’s risk”, and workers’ compensation insurance.
Tenant shall cause the general contractor to provide a certificate of insurance
naming Landlord, Alexandria Real Estate Equities, Inc., and Landlord’s lender
(if any) as additional insureds for the general contractor’s liability coverages
required above.

Tenant shall pay to Landlord administrative rent equal to 1% of the costs
incurred by Tenant in connection with any Base Building Alteration for
monitoring and inspecting the construction of the Base Building Alterations,
which sum shall be payable from the Base Building Allowance. Landlord shall not
be entitled to collect any additional fee from Tenant in connection with the
monitoring and inspecting the construction of the Base Building Improvements.

Notwithstanding anything to the contrary contained in this Seventh Amendment or
in the Lease, Tenant may not perform any Base Building Alterations in the 790
Building.

Immediately following the substantial completion by Tenant of any Base Building
Alterations, Tenant shall, at Tenant’s cost, take all necessary steps required
to assign to Landlord all available warranties/guaranties with respect to such
Base Building Alterations. Immediately upon such assignment of such
warranties/guaranties to Landlord, such Base Building Alterations shall
immediately be deemed either a structural portion of the Project or a Building
System under the Lease and Landlord shall be responsible in accordance with the
terms of Section 13 of the Lease to maintain such Base Building Alterations.

 

6. Security Deposit. Effective as of the date of this Seventh Amendment, the
definition of “Security Deposit” on the first page of the Lease is deleted in
its entirety and replaced with the following:

“Security Deposit: $630,901.50”

Landlord currently holds a Security Deposit of $1,109,575.71 under the Lease.
Concurrent with Tenant’s delivery of a signed original of this Seventh Amendment
to Landlord, Tenant shall deliver to Landlord an amendment to the existing
Letter of Credit being held by Landlord reducing the amount of such Letter of
Credit to $630,901.50.

 

LOGO [g791556dsp_002.jpg]

 

4



--------------------------------------------------------------------------------

7. Additional TI Allowance. Commencing on the date of this Seventh Amendment,
Landlord shall make available to Tenant a tenant improvement allowance equal to
$35.00 per rentable square foot of the Premises, or $1,920,135 in the aggregate
(“Additional Allowance”), for the design and construction after the date of this
Seventh Amendment of Alterations to the Premises (which Alterations shall be
designed and constructed pursuant to and in accordance with this Section 7 and
Section 12 of the Lease) (“Seventh Amendment Alterations”). Except as otherwise
provided in this Section 7, the Additional Allowance shall only be available for
the hard and soft costs of construction of such Seventh Amendment Alterations;
provided that a portion of the Additional Allowance, up to $2.00 per rentable
square foot of the Premises may be used toward the cost of Tenant’s
teledata/computer cabling for the Premises. Tenant acknowledges that upon the
expiration of the Term of the Lease, all Seventh Amendment Alterations shall
become the property of Landlord and may not be removed by Tenant, nor shall
Tenant have the right to remove such Seventh Amendment Alterations at any time
during the Term. Except for the Additional Allowance, Tenant shall be solely
liable for all of the costs of any and all Seventh Amendment Alterations.

The Seventh Amendment Alterations may be constructed in phases. During the
course of design and construction of any phase of Seventh Amendment Alterations,
Landlord shall reimburse Tenant or pay directly to Tenant’s contractors on a pro
rata basis a percentage of the costs of the applicable phase of the Seventh
Amendment Alterations (equal to the percentage that the remaining Additional
Allowance bears to the total budget for such Seventh Amendment Alterations) once
a month against a draw request in Landlord’s standard form and all applicable
Reimbursement Deliveries, no later than 30 days following receipt of such draw
request. Upon completion of the applicable phase of Seventh Amendment
Alterations (and prior to any final disbursement of the Additional Allowance in
connection with such phase of Seventh Amendment Alterations) Tenant shall
deliver to Landlord the following items: (i) sworn statements setting forth the
names of all contractors and subcontractors who did work on such phase of the
Seventh Amendment Alterations and final lien waivers from all such contractors
and subcontractors; and (ii) “as built” plans or marked-up construction drawings
for the Seventh Amendment Alterations constructed during such phase. Landlord
shall be entitled to receive the benefit of all construction warranties and
manufacturer’s equipment warranties relating to equipment installed in the
Premises as part of the Seventh Amendment Alterations. If Landlord does not
reimburse the cost of Seventh Amendment Alterations (up the full amount of the
Additional Allowance) to Tenant within (x) if Landlord does not dispute such
costs, the date that is 90 days after Tenant’s delivery to Landlord of all
required Reimbursement Deliveries, or (y) if Landlord disputes such costs, the
date that is 90 days after the earlier to occur of (1) the date the parties
mutually agree on such costs and Landlord’s responsibility therefor, and (2) the
date a final judgment is issued by a court of law or an out of court settlement
is reached by the parties with respect to such costs, then, in each case, Tenant
may deduct from Base Rent next payable by Tenant under the Lease the amount of
such costs.

The contractor for the Seventh Amendment Alterations shall be selected by
Tenant, subject to Landlord’s approval. Prior to the commencement of each phase
of the Seventh Amendment Alterations, Tenant shall deliver to Landlord a copy of
any contract with Tenant’s contractors (including the architect), and
certificates of insurance from any contractor performing any part of such phase
of the Seventh Amendment Alterations evidencing industry standard commercial
general liability, automotive liability, “builder’s risk”, and workers’
compensation insurance. Tenant shall cause the general contractor to provide a
certificate of insurance naming Landlord, Alexandria Real Estate Equities, Inc.,
and Landlord’s lender (if any) as additional insureds for the general
contractor’s liability coverages required above.

With respect to any portion of the Additional Allowance not used before
January 31, 2016, commencing in the calendar year 2016, prior to July 30th of
each year, Tenant shall deliver to Landlord for Landlord’s approval, in
Landlord’s reasonable discretion, a preliminary scope of work and budget (which
preliminary scope of work and budget shall be merely an estimate and shall not
be binding on Tenant) for the Seventh Amendment Alterations desired by Tenant to
be constructed during the 12-month period following Tenant’s delivery of such
preliminary scope of

 

LOGO [g791556dsp_002.jpg]

 

5



--------------------------------------------------------------------------------

work and budget to Landlord. The Seventh Amendment Alterations reflected in each
applicable preliminary scope of work and budget shall be designed and
constructed by Tenant pursuant to the terms of Section 12 of the Lease and this
Section 7. Notwithstanding anything to the contrary contained herein, Tenant
may, upon written notice to Landlord, elect to use all or a portion of the
Additional Allowance to cover costs of the Base Building Alterations for which
Tenant is responsible, if any. The Additional Allowance shall only be available
for use by Tenant for the design and construction of Seventh Amendment
Alterations (or, if elected by Tenant pursuant to the immediately preceding
sentence, the cost of Base Building Alterations for which Tenant is
responsible). Tenant shall have no right to the use or benefit of any portion of
the Additional Allowance not requisitioned by Tenant in accordance with this
Section 7 prior to the expiration of the Term.

 

8. Surrender of the Surrender Premises. The Lease with respect to the Surrender
Premises shall terminate as provided for in the Lease on the Surrender Date.
Tenant shall voluntarily surrender the Surrender Premises on or before such date
in the condition which Tenant is required to surrender the Premises as of the
expiration of the Lease and in compliance with the surrender requirements set
forth in the Lease. From and after the Surrender Date, Tenant shall have no
further rights or obligations of any kind with respect to the Surrender
Premises. Notwithstanding the foregoing, those provisions (i) of Section 5 of
the Lease providing for the reconciliation of Operating Expenses, and
(ii) which, by their terms, survive the termination of the Lease, shall survive
the surrender of the Surrender Premises and termination of the Lease with
respect to the Surrender Premises as provided for herein. Nothing herein shall
excuse Tenant from its obligations under the Lease with respect to the Surrender
Premises prior to the Surrender Date.

 

9. Right to Extend. As of the date of this Seventh Amendment, Section 41 of the
Lease is hereby deleted in its entirety and replaced with the following and
Tenant shall have no other right to extend the Term of the Lease except as set
forth in this Section 41:

“41. Right to Extend Term. Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

(a) Extension Rights. Tenant shall have two (2) rights (each, an “Extension
Right”) to extend the term of the Lease for five (5) years each (each, an
“Extension Term”) on the same terms and conditions as the Lease (other than with
respect to Base Rent or any Work Letter).

Upon the commencement of any Extension Term, Base Rent shall be payable at 95%
of the Market Rate (as defined below). Base Rent shall thereafter be adjusted on
each annual anniversary of the commencement of such Extension Term by a
percentage as determined at the time the Market Rate is determined. As used
herein, “Market Rate” shall mean the then market rental rate as determined in
accordance with this Section 41 for combined laboratory and office space in
Cambridge, Massachusetts comparable to the Premises in age, quality (including
all Landlord’s Work, Tenant Improvements, Alterations (including, without
limitation, the Base Building Alterations and the Seventh Amendment Alterations)
and other improvements), level of finish, and proximity to amenities and public
transit, taking into account all such other factors as are typically considered
in arms length negotiations of rental rates for combined laboratory and office
space comparable to the Premises in Cambridge, Massachusetts. In addition,
Landlord may impose a reasonably determined market rent for the parking rights
provided hereunder.

Tenant shall exercise each Extension Right, if at all, as follows: (i) Tenant
shall deliver written notice to Landlord (the “Interest Notice”) not more than
sixteen (16) months nor less than thirteen (13) months prior to the expiration
of the Base Term of this Lease or, if applicable, the expiration of the prior
Extension Term, stating that Tenant may be interested in exercising such
Extension Right; (ii) if Tenant delivers an Interest Notice to Landlord,
Landlord shall deliver written notice (the “Extension Rent Notice”) to Tenant
not later than the date that is twelve (12) months prior to the expiration of
the Base Term of this Lease or, if applicable, the expiration of the prior

 

LOGO [g791556dsp_002.jpg]

 

6



--------------------------------------------------------------------------------

Extension Term, setting forth Landlord’s determination of the Market Rent;
(iii) if Tenant, within 30 days after Landlord’s delivery to Tenant of an
Extension Rent Notice does not agree with Landlord’s determination of Market
Rent and escalations, Tenant shall deliver to Landlord a notice objecting to
Landlord’s determination (“Objection Notice”), which Objection Notice shall
include Tenant’s proposal for the Market Rate and escalations, (iv) promptly
following Landlord’s receipt of the Objection Notice, the parties shall submit
the determination of the Market Rate and escalations to arbitration in
accordance with Section 41(b) below, and (v) following the determination of the
Market Rate and escalations pursuant to the arbitration, if Tenant wishes to
exercise such Extension Right, Tenant shall, on or before the date (the
“Exercise Date”) which is ten (10) months prior to the expiration of the Base
Term of this Lease or, if applicable, the expiration of the prior Extension
Term, exercise such Extension Right by delivering written notice (“Extension
Notice”) thereof to Landlord. Tenant acknowledges and agrees that, if Tenant has
delivered an Extension Notice to Landlord pursuant to this paragraph, Tenant
shall have no right thereafter to rescind such Extension Notice or elect not to
extend the term of the Lease for the Extension Term subject to the Extension
Notice.

(b) Arbitration.

(i) Within 10 days after Tenant’s delivery to Landlord of an Objection Notice,
Landlord and Tenant shall each, by written notice delivered to the other, select
an Arbitrator. If either party fails to timely give notice of its selection for
an Arbitrator, the other party’s submitted proposal shall determine the Base
Rent for the Extension Term. The 2 Arbitrators so appointed shall, within 5
business days after their appointment, appoint a third Arbitrator. If the 2
Arbitrators so selected cannot agree on the selection of the third Arbitrator
within the time above specified, then either party, on behalf of both parties,
may request such appointment of such third Arbitrator by application to any
state court of general jurisdiction in the jurisdiction in which the Premises
are located, upon 10 days prior written notice to the other party of such
intent.

(ii) The decision of the Arbitrator(s) shall be made within 20 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable. The
decision of the single Arbitrator shall be final and binding upon the parties.
The average of the two closest Arbitrators in a three Arbitrator panel shall be
final and binding upon the parties. Each party shall pay the fees and expenses
of the Arbitrator appointed by or on behalf of such party and the fees and
expenses of the third Arbitrator shall be borne equally by both parties. After
the determination of the Market Rate and escalations, the parties shall make any
necessary adjustments to such payments made by Tenant. Landlord and Tenant shall
then execute an amendment recognizing the Market Rate and escalations for the
Extension Term.

(iii) An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and: (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved office and laboratory real
estate in the greater Boston metropolitan area, or (B) a licensed commercial
real estate broker with not less than 15 years experience representing landlords
and/or tenants in the leasing of office and laboratory space in the greater
Boston metropolitan area, (ii) devoting substantially all of their time to
professional appraisal or brokerage work, as applicable, at the time of
appointment and (iii) be in all respects impartial and disinterested.

(c) Rights Personal. The Extension Rights are personal to Tenant and are only
assignable by Tenant pursuant to a Permitted Assignment. All other assignments
of the Extension Rights shall be subject to Landlord’s prior written consent,
which may be granted or withheld in Landlord’s sole discretion separate and
apart from any consent by Landlord to an assignment of Tenant’s interest in the
Lease. In addition to the foregoing, at Landlord’s option, Tenant shall not have
the right to exercise an Extension Right if subleases (other than Permitted
Assignments) affecting more than 50% of the 780 Premises are in effect at the
time of such exercise and at the commencement of such Extension Term.

 

LOGO [g791556dsp_002.jpg]

 

7



--------------------------------------------------------------------------------

(d) Exceptions. Notwithstanding anything set forth above to the contrary, the
Extension Rights shall, at Landlord’s option, not be in effect and Tenant may
not exercise any of the Extension Rights:

(i) during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii) if Tenant has been in Default under any provision of this Lease 3 or more
times with respect to the payment of Rent, whether or not the Defaults are
cured, during the 12 month period immediately prior to the date that Tenant
intends to exercise an Extension Right, whether or not the Defaults are cured.

(e) No Extensions. The period of time within which an Extension Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise such Extension Right.

(f) Termination. The Extension Rights shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
an Extension Right, if, after such exercise, but prior to the commencement date
of such Extension Term, (i) Tenant fails to timely cure any Default by Tenant
then existing under this Lease for which Tenant received the applicable notice;
or (ii) Tenant has Defaulted 3 or more times with respect to the payment of Rent
during the period from the date of the exercise of an Extension Right to the
date of the commencement of the applicable Extension Term, whether or not such
Defaults are cured.”

 

10. Parking. Effective as of the date of this Seventh Amendment, the first
paragraph of Section 10 of the Lease is hereby deleted in its entirety and
replaced with the following:

“10. Parking, Transportation. Subject to all matters of record, Force Majeure, a
Taking (as defined in Section 19 below) and the exercise by Landlord of its
rights hereunder, Tenant shall have the right to park in (a) 47 reserved spaces
in the parking garage located in the Project in the locations shown on Exhibit E
and 19 non-reserved spaces on the surface parking lot in the Project, in each
case subject to Landlord’s reasonable, non-discriminatory parking rules and
regulations consistent with this Section 10 and payment of $230 per month during
the Term for each garage parking space and $170 per month for each surface
parking space and (b), in addition, until the Surrender Date, 11 reserved spaces
in the parking garage located in the Project in the locations shown on Exhibit E
and 3 non-reserved spaces on the surface parking lot in the Project, subject to
payment at the rate of $273.64 per month during the Term for each garage parking
space and $179.17 per month for each surface parking space (collectively, the
charges in clauses (a) and (b) are referred to as the “Parking Charges”).
Commencing on December 1, 2015, and continuing thereafter on each December 1st
of each year during the term of this Lease thereafter (each, a “Parking Charge
Adjustment Date”), the Parking Charges provided for in clause (a) of the
preceding sentence shall be increased by multiplying the Parking Charges payable
immediately before such Parking Charge Adjustment Date by 3% and the Parking
Charges provided for in clause (b) of the preceding sentence shall be adjusted
to market rate, each such increase not to exceed 5% of the amount paid for the
immediately preceding year (each such percentage, a “Parking Charge Adjustment
Percentage”) and adding the resulting amount to the applicable Parking Charges
payable immediately before such Parking Charge Adjustment Date. The Parking
Charges, as so adjusted, shall thereafter be due as provided herein. Landlord
shall give Tenant written notice indicating the Parking Charges, as adjusted
pursuant to this Section 10, and Tenant shall pay to Landlord an amount equal to
any underpayment of Parking Charges by Tenant within 30 days of Landlord’s
notice to Tenant. Failure to deliver such notice shall not reduce, abate, waive
or diminish Tenant’s obligation to pay the adjusted Parking Charges. Landlord
shall impose and uniformly enforce parking rules and regulations upon all users
of the parking garage and the surface parking lot in the Project.

 

LOGO [g791556dsp_002.jpg]

 

8



--------------------------------------------------------------------------------

Tenant acknowledges that the requirements related to parking and transportation
demand management set forth in Exhibit F attached to the Lease, with respect to
which Tenant is required to comply, are required pursuant to that certain
Parking and Transportation Demand Management Plan, as may be amended (“PTDM”), a
copy of which is attached to this Seventh Amendment as Exhibit F. Tenant
acknowledges that Operating Expenses shall include expenses and assessments
related to the PTDM (except to the extent the cost thereof is excluded from
Operating Expenses pursuant to Section 5 of the Lease).”

 

11. Utilities. Notwithstanding anything to the contrary contained in the Lease,
if (i) a stoppage of an Essential Service (as defined below) to the Premises
shall occur and such stoppage is due solely to the gross negligence or willful
misconduct of Landlord and not due in any part to any act or omission on the
part of Tenant or any Tenant Party or any matter beyond Landlord’s reasonable
control (any such stoppage of an Essential Service being hereinafter referred to
as a “Service Interruption”), and (ii) such Service Interruption continues for
more than 3 consecutive business days after Landlord shall have received written
notice thereof from Tenant, and (iii) as a result of such Service Interruption,
the conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then there shall be an abatement of one day’s Base Rent for
each day during which such Service Interruption continues after such 3
consecutive business day period; provided, however, that if any part of the
Premises is reasonably useable for Tenant’s normal business operations or if
Tenant conducts all or any part of its operations in any portion of the Premises
notwithstanding such Service Interruption, then the amount of each daily
abatement of Base Rent shall only be proportionate to the nature and extent of
the interruption of Tenant’s normal operations or ability to use the Premises.
The rights granted to Tenant under this paragraph shall be Tenant’s sole and
exclusive remedy resulting from a failure of Landlord to provide services, and
Landlord shall not otherwise be liable for any loss or damage suffered or
sustained by Tenant resulting from any failure or cessation of services. For
purposes hereof, the term “Essential Services” shall mean the following
services: access to the Premises, HVAC service, water, sewer and electricity,
but in each case only to the extent that Landlord has an obligation to provide
same to Tenant under this Lease. The provisions of this paragraph shall not
apply to any sublessee of Tenant. To the extent that the Service Interruption is
the result of a casualty or a Taking, such Service Interruption shall be
governed by the terms of Section 18 or Section 19 of the Lease, as applicable,
and the terms of this Section 11 shall not apply.

Notwithstanding anything to the contrary contained in this Section 11, Tenant
shall also have the self-help right provided for in Section 15 of this Seventh
Amendment.

Upon written notice to Landlord, Tenant may elect, at any time during the Term,
to retain a third party reasonably acceptable to Landlord to provide janitorial
services to the Premises, in which case Tenant shall pay such third party
directly for such janitorial services and janitorial services to the Premises
only shall be excluded from Operating Expenses. Unless Tenant delivers Landlord
written notice that it has elected to retain a third party to provide janitorial
services to the Premises pursuant to the immediately preceding sentence,
Landlord shall provide janitorial services to the Premises in a manner
consistent with comparable first class laboratory/office buildings within the
vicinity of the Building and Landlord shall charge Tenant directly for the
actual cost of such janitorial services.

 

12. Alterations. Notwithstanding anything to the contrary contained in the
Lease, Tenant shall not be required to furnish any security or make other
arrangements to assure the payment of Alterations; provided, however, that
Tenant shall continue to be required to complete all such Alterations free and
clear of liens.

 

LOGO [g791556dsp_002.jpg]

 

9



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in the Lease, Tenant shall
not be required to remove any Alterations or improvements existing in the
Premises as of the date of this Seventh Amendment, any future office Alterations
or improvements to the Premises, or any laboratory Alterations and improvements
to the Premises that will be useable by future laboratory tenants of the
Premises, as reasonably determined by Landlord, at the expiration or earlier
termination of the Term nor shall Tenant have the right to remove such
Alterations at any time (except as may otherwise be permitted under the Lease).
Landlord shall, if requested by Tenant in writing at the time Landlord’s
approval of any such Alteration or improvements is requested notify Tenant
whether Landlord requires that Tenant remove such Alteration or improvement upon
the expiration or earlier termination of the Term.

Tenant hereby discloses to Landlord that Tenant plans to install and/or
construct in the Premises (although Tenant shall have no obligation to install
or construct in the Premises) certain improvements including, without limitation
the following items: security systems, kitchen and cafeteria facilities
consistent with a first class office use, data cabling, lobby modifications in
the 780 Building, restrooms, a fitness facility, and utilities consistent with
first class office and laboratory use (collectively, “Planned Improvements”).
Landlord and Tenant acknowledge and agree that the Planned Improvements shall be
designed and constructed as Seventh Amendment Alterations in accordance with
Section 12 of the Lease and Section 7 of this Seventh Amendment. Landlord agrees
to reasonably cooperate with Tenant, at no cost to Landlord, in connection with
Tenant’s efforts to obtain utility easements reasonably required in connection
with Tenant’s installation of utilities as part of the Planned Improvements.
Tenant shall not be required to remove any Planned Improvements actually
installed or constructed by Tenant at the expiration or earlier termination of
the Term nor shall Tenant have any right to remove any of the Planned
Improvements actually installed or constructed by Tenant.

Exhibit G to the Lease is hereby amended to include the items set forth on
Exhibit D attached to this Seventh Amendment.

 

13. Assignment.

a. The second sentence of Section 22(a) of the Lease is hereby deleted in its
entirety.

b. Section 22(b) of the Lease is hereby deleted in its entirety and replaced
with the following:

“(b) Recapture. If Landlord exercises an Assignment Termination (as defined in
Section 22(c) below) in connection with any proposed assignment, hypothecation
or other transfer or subletting concerns more than (together with all other then
effective subleases) 50% of the Premises pursuant to Section 22(b) below and
Tenant does not withdraw the applicable Assignment Notice (as defined in
Section 22(c) below), which results in the termination of the Lease with respect
to the portion of the Premises reflected in such Assignment Notice, the Rentable
Area of the Premises, Base Rent, Tenant Share of Operating Expenses, Tenant’s
Parking Spaces and any other amounts calculated based on the Rentable Area of he
Premises shall be proportionately revised to reflect such deletion in an
instrument to be executed by Landlord and Tenant confirming the same.”

c. Section 22(c) of the Lease is hereby deleted in its entirety and replaced
with the following:

“(c) Permitted Transfers. If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 business days, but not
more than 180 business days, before the date Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall give Landlord a
notice (the “Assignment Notice”) containing

 

LOGO [g791556dsp_002.jpg]

 

10



--------------------------------------------------------------------------------

such information then in Tenant’s possession or control about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease, to be followed by such assignment
or sublease document in its final form when available (provided that Landlord
shall further have the right to review and approve or disapprove the proposed
form of sublease before the effective date of such subletting) and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 15 business days after receipt of the Assignment Notice:
(i) grant such consent, (ii) refuse such consent (provided that any consent by
Landlord shall not be unreasonably withheld, conditioned or delayed); or
(iii) if the proposed assignment, hypothecation or other transfer or subletting
concerns more than (together with all other then-effective subleases) 50% of the
Premises for all or substantially all of the remaining Term, terminate this
Lease with respect to the space described in the Assignment Notice as of the
Assignment Date (an “Assignment Termination”), subject to Tenant’s right to
withdraw the subject Assignment Notice as provided below. Among other reasons,
it shall be reasonable for Landlord to withhold its consent in any of these
instances: (1) the proposed assignee or subtenant is a governmental agency,
unless such governmental agency is then leasing other space in the Project from
Landlord; (2) in Landlord’s reasonable judgment, the use of the Premises by the
proposed assignee or subtenant would entail any alterations that would
materially lessen the value of the leasehold improvements in the Premises, or
would require materially increased services by Landlord; (3) in Landlord’s
reasonable judgment, the proposed assignee or subtenant is engaged in areas of
scientific research or other business concerns that are controversial such that
they may (i) attract or cause negative publicity for or about the Building or
the Project, (ii) negatively affect the reputation of the Building, the Project
or Landlord, (iii) attract protestors to the Building or the Project, or
(iv) lessen the attractiveness of the Building or the Project to any tenants or
prospective tenants, purchasers or lenders; (4) in Landlord’s reasonable
judgment, the proposed assignee or subtenant lacks the creditworthiness to
support the financial obligations it will incur under the proposed assignment or
sublease; (5) in Landlord’s reasonable judgment, the character, reputation, or
business of the proposed assignee or subtenant is inconsistent with the desired
tenant-mix or the quality of other tenancies in the Project or is inconsistent
with the type and quality of the nature of the Building; (6) Landlord has
received from any prior landlord to the proposed assignee or subtenant a
negative report concerning such prior landlord’s experience with the proposed
assignee or subtenant; (7) Landlord has experienced previous defaults by or is
in litigation with the proposed assignee or subtenant; and (8) the use of the
Premises by the proposed assignee or subtenant will violate any applicable Legal
Requirement in violation of this Lease. If Landlord delivers notice of its
election to exercise an Assignment Termination, Tenant shall have the right to
withdraw such Assignment Notice by written notice to Landlord of such election
within ten (10) business days after Landlord’s notice electing to exercise the
Assignment Termination. If Tenant withdraws such Assignment Notice, this Lease
shall continue in full force and effect. If Tenant does not withdraw such
Assignment Notice, this Lease, and the term and estate herein granted, shall
terminate as of the Assignment Date with respect to the space described in such
Assignment Notice. No failure of Landlord to exercise any such option to
terminate this Lease, or to deliver a timely notice in response to the
Assignment Notice, shall be deemed to be Landlord’s consent to the proposed
assignment, sublease or other transfer. Tenant shall pay to Landlord for all of
Landlord’s reasonable out-of-pocket expenses in connection with its
consideration of any Assignment Notice, in an amount not to exceed $2,250 per
request.

Notwithstanding the foregoing, Landlord’s consent to an assignment of this Lease
or a subletting of any portion of the Premises to any entity controlling,
controlled by or under common control with Tenant (a “Control Permitted
Assignment”) shall not be required. For the purposes of this Lease, an entity
shall be deemed to “control” another entity if it owns fifty-one percent
(51%) or more of the outstanding voting stock of such entity, if such entity is
a corporation or other majority

 

LOGO [g791556dsp_002.jpg]

 

11



--------------------------------------------------------------------------------

equity and control interest, if such entity is not a corporation, and possesses
the power to direct or cause the direction of the management and policy of such
corporation or other entity, whether through the ownership of voting securities,
by statute or according to the provisions of a contract. In addition, Tenant
shall have the right to assign this Lease, upon 30 days prior written notice to
Landlord (unless Tenant is prohibited from providing such notice by
confidentiality or Legal Requirements in which case Tenant shall notify Landlord
promptly thereafter) but without obtaining Landlord’s prior written consent, to
a corporation or other entity which is a successor-in-interest to Tenant, by way
of merger, consolidation or corporate reorganization, or by the purchase of all
or substantially all of the assets or the ownership interests of Tenant provided
that all of the following apply: (i) such merger or consolidation, or such
acquisition or assumption, as the case may be, is for a bona fide business
purpose and not principally for the purpose of transferring the Lease,
(ii) immediately following the transaction, the valuation or equity market
capitalization (as independently determined in accordance with generally
accepted accounting principles (“GAAP”) or by a professional third party
investor) of the assignee (or Tenant if Tenant is the surviving entity of the
transaction) is not less than $250,000,000, and (iii) except in the case of a
merger or other transaction pursuant to which Infinity Pharmaceuticals, Inc. is
the surviving entity, such assignee shall agree in writing to assume all of the
terms, covenants and conditions of this Lease arising after the effective date
of the assignment (a “Corporate Permitted Assignment”). Control Permitted
Assignments and Corporate Permitted Assignments are hereinafter referred to as
“Permitted Assignments.”

Notwithstanding anything to the contrary contained in this Section 22, Tenant
shall have the right, without Landlord’s consent, but on prior written notice to
Landlord, to permit (x) certain institutions and companies collaborating with
Tenant (collectively, the “Research Parties”), and (y) certain vendors providing
services to Tenant (collectively, “Service Providers”), to occupy a portion of
the Premises during the Term not to exceed 15% of the Premises at any one time,
subject to all of the following conditions: (i) the use of the Premises by all
Research Parties and Service Providers is in a manner consistent with the use
permitted under this Lease; (ii) no demising walls or separate entrances shall
be constructed in the Premises to accommodate the Research Parties or Service
Providers, and (iii) Tenant shall not collect any rent from any Research Parties
or Service Providers. Tenant shall be fully responsible for the acts of all
Research Parties, Service Providers and their invitees at the Project and under
no circumstances shall Landlord have any liability to any Research Parties
and/or Service Providers in connection with any of the rights granted to
Research Parties and Service Providers under this paragraph and the Research
Parties and Service Providers waive any claim that the Research Parties and
Service Providers, as applicable, may now or in the future have against Landlord
in connection with the occupancy by such Research Parties and Service Providers
of a portion of the Premises pursuant to this paragraph. Notwithstanding
anything to the contrary contained in this Lease, the right of any Research
Parties or Service Providers to occupy a portion of the Premises shall remain
subject to and subordinate to the terms of this Lease. Tenant shall be fully
responsible for the acts of all Research Parties and Service Providers pursuant
to this paragraph and Landlord shall have no liability to or in connection with
any Research Parties or Service Providers.”

d. Notwithstanding anything to the contrary contained in the Lease, Tenant shall
not be required to pay any Excess Rent to Landlord in connection with any Excess
Rent paid by a sublessee or assignee pursuant to a Permitted Assignment.

e. Notwithstanding anything to the contrary contained in the Lease or in this
Seventh Amendment, whether or not Landlord’s prior consent to such assignment or
subletting is required, Tenant shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under the Lease.

 

14. Signage. In addition to the signage rights granted to Tenant pursuant to
Section 38 of the Lease, Tenant shall have the exclusive right to display, at
Tenant’s sole cost and expense and otherwise subject to the terms and conditions
of this Section 14, signage bearing Tenant’s name on the 780

 

LOGO [g791556dsp_002.jpg]

 

12



--------------------------------------------------------------------------------

Building (“780 Building Sign”). Tenant further acknowledges and agrees that the
780 Building Sign including, without limitation, the location, size, color and
type, shall be subject to Landlord’s prior written approval, which shall not be
unreasonably withheld and shall be subject to and in compliance with Landlord’s
signage program at the Project, if any, and applicable Legal Requirements.
Landlord agrees that Tenant’s existing corporate logo and branding as of the
date of this Seventh Amendment is hereby deemed approved for the purposes of
color and design for signage purposes. Tenant shall be responsible, at Tenant’s
sole cost and expense, for the maintenance of the 780 Building Sign, for the
removal of the 780 Building Sign at the expiration or earlier termination of the
Lease and for the repair all damage resulting from such removal.

 

15. Self-Help. Notwithstanding anything to the contrary contained in the Lease,
if any claimed Landlord default hereunder will immediately, materially and
adversely affect Tenant’s ability to conduct its business in the Premises (a
“Material Landlord Default”), Tenant shall, as soon as reasonably possible, give
Landlord written notice of such claim which notice shall specifically state that
a Material Landlord Default exists and telephonic notice to Tenant’s principal
contact with Landlord. Landlord shall then have 2 business days to commence cure
of such claimed Material Landlord Default and shall diligently prosecute such
cure to completion. If such claimed Material Landlord Default is not a default
by Landlord hereunder, Landlord shall be entitled to recover from Tenant, as
Additional Rent, any costs incurred by Landlord in connection with such cure in
excess of the costs, if any, that Landlord would otherwise have been liable to
pay hereunder. If Landlord fails to commence or diligently prosecute the cure of
any claimed Material Landlord Default as provided above, Tenant may commence and
prosecute such cure to completion provided that it does not affect any Building
Systems affecting other tenants, the structure of the 780 Building, the
structure of the 790 Building, or Common Areas, and shall be entitled to recover
the costs of such cure (but not any consequential or other damages) from
Landlord by way of reimbursement from Landlord which shall be made within 30
days’ after Tenant’s delivery of an invoice and any additional documentation
reasonably requested by Landlord, with no right to offset against Rent, to the
extent of Landlord’s obligation to cure such claimed Material Landlord Default
hereunder, subject to the limitations set forth in the immediately preceding
sentence of this paragraph and the other provisions of the Lease.

 

16. Early Termination Rights. Notwithstanding anything to the contrary contained
herein or in the Lease, as of the date of this Seventh Amendment, Section 6 of
the Fifth Amendment is hereby deleted in its entirety and is null and void and
of no further force or effect.

 

17. Inspection and Access. Landlord shall comply with Tenant’s reasonable
security requirements including, without limitation, the use of identification
badges and identification verification, if applicable with respect to entering
the Premises; provided, however, that Tenant has notified Landlord of such
security requirements prior to Landlord’s entry into the Premises.

 

18. Roof Rights. Section 39 of the original Lease is hereby deleted in its
entirety and replaced with the following:

“39. Roof Equipment. As long as Tenant is not in default under this Lease,
beyond any applicable notice and cure periods Tenant shall have the right at its
sole cost and expense subject to compliance with all Legal Requirements, to
install, maintain, and remove on the top of the roof of the 780 Building and 790
Building (based, in each case, on Tenant’s proportionate share of the space
available for tenants on the applicable roof) in a location determined by
Landlord one or more satellite dishes for Tenant’s use (having a diameter and
height reasonably acceptable to Landlord), communication antennae, or other
equipment (all of which having a diameter and height reasonably acceptable to
Landlord) for the transmission or reception of communication of signals as
Tenant may from time to time desire or for other reasonably customary rooftop
equipment purposes in connection with Tenant’s use of the Premises for the
Permitted Use (such as supplemental HVAC units)( collectively, the “Roof
Equipment”) on the following terms and conditions:

 

LOGO [g791556dsp_002.jpg]

 

13



--------------------------------------------------------------------------------

(a) Requirements. Tenant shall submit to Landlord (i) the plans and
specifications for the installation of the Roof Equipment, (ii) copies of all
required governmental and quasi-governmental permits, licenses, and
authorizations that Tenant will and must obtain at its own expense, with the
cooperation of Landlord, if necessary for the installation and operation of the
Roof Equipment, and (iii) an insurance policy or certificate of insurance
evidencing insurance coverage as required by this Lease and any other insurance
as reasonably required by Landlord for the installation and operation of the
Roof Equipment. Landlord shall not unreasonably withhold, condition or delay its
approval for the installation and operation of the Roof Equipment; provided,
however, that Landlord may reasonably withhold its approval if the installation
or operation of the Roof Equipment (A) may damage the structural integrity of
the 780 Building or the 790 Building, as applicable, (B) may void, terminate, or
invalidate any applicable roof warranty, (C) may interfere with any service
provided by Landlord or any tenant of the 780 Building or the 790 Building, as
applicable, (D) may reduce the then-existing leasable space in the 780 Building
or the 790 Building, or (E) is not properly screened from the viewing public.

(b) No Damage to Roof. If installation of the Roof Equipment requires Tenant to
make any roof cuts or perform any other roofing work, such cuts shall only be
made to the roof area of the 780 Building or the 790 Building, as applicable, in
locations reasonably acceptable to Landlord and only in the manner reasonably
designated in writing by Landlord; and any such installation work (including any
roof cuts or other roofing work) shall be performed by Tenant, at Tenant’s sole
cost and expense by a roofing contractor designated by or otherwise reasonably
acceptable to Landlord. If Tenant or its agents shall otherwise cause any damage
to the roof during the installation, operation, and removal of the Roof
Equipment such damage shall be repaired promptly at Tenant’s expense and the
roof shall be restored in the same condition it was in before the damage.
Landlord shall not charge Tenant Additional Rent for the installation and use of
the Roof Equipment. If, however, Landlord’s insurance premium or Tax assessment
increases as a result of the Roof Equipment, Tenant shall remove such equipment
or pay such increase as Additional Rent within ten (10) days after receipt of a
reasonably detailed invoice and other evidence of such increase reasonably
requested by Tenant from Landlord. Tenant shall not be entitled to any abatement
or reduction in the amount of Rent payable under this Lease if for any reason
Tenant is unable to use the Roof Equipment. In no event whatsoever shall the
installation, operation, maintenance, or removal of the Roof Equipment by Tenant
or its agents void, terminate, or invalidate any applicable roof warranty.

(c) Protection. The installation, operation, and removal of the Roof Equipment
shall be at Tenant’s sole risk. Tenant shall indemnify, defend, and hold
Landlord harmless from and against any and all claims, costs, damages,
liabilities and expenses (including, but not limited to, attorneys’ fees) of
every kind and description that may arise out of or be connected in any way with
Tenant’s installation, operation, or removal of the Roof Equipment.

(d) Removal. At the expiration or earlier termination of this Lease or the
discontinuance of the use of the Roof Equipment by Tenant, if the Roof Equipment
is not customary for typical office or laboratory use or is not in good order
and repair, all as reasonably determined by Landlord, Tenant shall, at its sole
cost and expense, remove the Roof Equipment from the 780 Building and/or the 790
Building, as applicable. Tenant shall leave the portion of the roof where the
Roof Equipment was located in substantially the same condition as such portion
of the roof was prior to the installation of the Roof Equipment. If Tenant does
not so remove the Roof Equipment, Tenant hereby authorizes Landlord to remove
and dispose of the Roof Equipment and charge Tenant as Additional Rent for all
costs and expenses incurred by Landlord in such removal and disposal. Tenant
agrees that Landlord shall not be liable for any Roof Equipment or related
property disposed of or removed by Landlord.

(e) No Interference. The Roof Equipment shall not interfere with the proper
functioning of any currently existing equipment or devices that have been
installed by Landlord or for any other tenant of the 790 Building existing as of
the date of this Seventh Amendment. Tenant agrees that

 

LOGO [g791556dsp_002.jpg]

 

14



--------------------------------------------------------------------------------

any other tenant of the 780 Building or the 790 Building, as applicable, that
currently has or in the future takes possession of any portion of the 780
Building or the 790 Building, as applicable, will be permitted to install such
telecommunication equipment that is of a type and frequency that will not cause
adverse interference to the Roof Equipment.

(f) Relocation. Landlord shall have the right, at its expense and after 60 days
prior notice to Tenant, to relocate (i) the Roof Equipment located on the roof
of the 780 Building to another site on the roof of the 780 Building, and
(ii) the Roof Equipment located on the roof of the 790 Building to another site
on the roof of the 790 Building, in each case as long as such site reasonably
meets Tenant’s sight line and interference requirements and does not
unreasonably interfere with Tenant’s use and operation of the Roof Equipment.

(g) Access. Landlord grants to Tenant the right of ingress and egress on a 24
hour 7 day per week basis to install, operate, and maintain the Roof Equipment.
So long as the 790 Building remains a multi-tenant building, before receiving
access to the roof of the 790 Building, Tenant shall give Landlord at least 24
hours’ advance written or oral notice, except in emergency situations, in which
case 2 hours’ advance oral notice shall be given by Tenant. Landlord shall
supply Tenant with the name, telephone, and pager numbers of the contact
individual(s) responsible for providing access during emergencies.

(h) Appearance. If permissible by Legal Requirements, Landlord may require that
the Roof Equipment visible from street level shall, at Landlord’s reasonable
election, be screened or painted, at Tenant’s cost, the same color as the 780
Building or the 790 Building, as applicable.

(i) No Assignment. The right of Tenant to use and operate the Roof Equipment
shall be personal solely to Infinity Pharmaceutics, Inc., and (i) except in
connection with a Permitted Assignment or in connection with a sublease or
assignment approved by Landlord pursuant to Section 22 of the Lease, no other
person or entity shall have any right to use or operate the Roof Equipment, and
(ii) except in connection with a Permitted Assignment or in connection with an
assignment or sublease approved by Landlord pursuant to Section 22 of the Lease,
Tenant shall not assign, convey, or otherwise transfer to any person or entity
any right, title, or interest in all or any portion of the Roof Equipment or the
use and operation thereof.”

 

19. Expansion Rights. Section 4 of the Fifth Amendment is hereby deleted in its
entirety and replaced with the following:

“4. Right to Expand.

(a) Expansion in the 790 Building. Commencing in the calendar year 2015, after
July 1st and prior to November 30th of each calendar year during the Base Term
through November 30, 2022, Tenant may deliver to Landlord a written inquiry
regarding whether Landlord anticipates that any space in the 790 Building will
become available for lease by Tenant during the immediately following calendar
year. Within 10 business days after receipt of Tenant’s inquiry, Landlord shall
deliver to Tenant a written notice (“Potential Space Identification Notice”)
identifying (i) the rentable square footage and location within the 790 Building
of any space occupied by a then existing tenant whose lease is expiring during
the immediately following calendar year (“Potential Available 790 Space”),
(ii) whether the lease pursuant to which the Potential Available 790 Space is
then subject contains a right to renew, and (iii) on what date such Potential
Available 790 Space would become available if the lease contains a right to
renew and the then existing tenant does not renew its occupancy of the Potential
Available 790 Space (“Availability Date”). Tenant shall deliver a written notice
to Landlord within 10 business days after Tenant’s receipt of Landlord’s
Potential Space Identification Notice if Tenant desires to lease the Potential
Available 790 Space (“Tenant Interest Notice”). With respect to any Potential
Available 790 Space subject to a lease that contains a right to renew, Tenant’s
rights under this Section 4(a) shall be subject to the election of any such then
existing tenant to renew or

 

LOGO [g791556dsp_002.jpg]

 

15



--------------------------------------------------------------------------------

otherwise extend its occupancy of such Potential Available 790 Space and if such
then existing tenant elects to renew or otherwise extend its occupancy of the
Potential Available 790 Space, Tenant shall have no right to lease such
Potential Available 790 Space.

If Tenant has timely delivered a Tenant Interest Notice to Landlord with respect
to a Potential Available 790 Space and the then existing tenant does not elect
to renew its occupancy of the Potential Available 790 Space, then, on or before
the date that is 15 business days after the then existing tenant of the
Potential Available 790 Space waives its right or is deemed to have waived its
right to renew its occupancy of the Potential Available 790 Space, if at all,
Landlord shall deliver to Tenant a written notice identifying such Potential
Available 790 Space as available for lease by Tenant (“Available 790 Space”),
together with the terms and conditions on which Landlord is prepared to lease
Tenant such Available 790 Space including, without limitation, the term for
which Landlord is willing to Lease such Available 790 Space and Landlord’s good
faith estimate of the Market Rate (as defined below) for such Available 790
Space (“Expansion Notice”). Notwithstanding the foregoing, if Tenant delivers a
Tenant Interest Notice pursuant to the preceding paragraph with respect to
Potential Available 790 Space then subject to a lease that does not contain a
right to renew, then such space shall immediately constitute Available 790 Space
and Landlord shall deliver an Expansion Notice to Tenant within 15 business days
after Landlord’s receipt of the Tenant Interest Notice with respect to such
Available 790 Space. If Landlord delivers to Tenant an Expansion Notice, Tenant
shall have the right, but not the obligation, to elect to expand the Premises
(each, an “Expansion Right”) to include any such Available 790 Space upon the
terms and conditions in this Section 4. Tenant shall be entitled to exercise its
right under this Section 4(a) only with respect to the entire Available 790
Space described in such Expansion Notice. Notwithstanding anything to the
contrary contained herein, the initial Base Rent for the Available 790 Space
shall be payable at the Market Rate. Base Rent shall thereafter be adjusted on
each annual anniversary of the commencement date of the Lease with respect to
the Available 790 Space by a percentage as determined by Landlord and agreed to
by Tenant at the time the Market Rate is determined. As used herein, “Market
Rate” shall mean the then market rental rate as determined pursuant to
Section 41 of the original Lease. Tenant shall have 15 business days following
delivery of the Expansion Notice to deliver to Landlord written notification of
Tenant’s exercise of the Expansion Right (“Acceptance Notice”). If Tenant
delivers such notice to Landlord in a timely manner, Tenant shall be entitled to
lease such Available 790 Space upon the terms and conditions set forth in the
Expansion Notice and at the Market Rate. Tenant’s failure to deliver an
Acceptance Notice to Landlord shall be deemed to be an election by Tenant not to
exercise Tenant’s Expansion Right with respect to the Available 790 Space
identified in Landlord’s Expansion Notice, in which case Landlord shall have the
right to lease the Available 790 Space to any third party on any terms and
conditions acceptable to Landlord; provided, however, that if (i) Landlord
intends to lease the Available 790 Space to a third party for less than ninety
percent (90%) of the net effective rent contained in the Expansion Notice, or
(ii) Landlord has not entered into a lease with a third party for the Available
790 Space within 9 months following the date of the Expansion Notice, then prior
to leasing the Available 790 Space to a third party, Landlord shall again give
Tenant an Expansion Notice and Tenant shall again have its Expansion Right with
respect to the Available 790 Space, subject to the terms and conditions of this
Section 4(a).

(b) Amended Lease. Following the timely and proper exercise of the Expansion
Right, the parties shall promptly enter into an amendment to this Lease
evidencing the same. If: (i) Tenant fails to timely deliver notice accepting the
terms of an Expansion Notice, or (ii) after the expiration of a period of 30
days from the date Tenant delivers an Acceptance Notice to Landlord, no Lease
amendment for the Available 790 Space has been executed and Landlord tenders to
Tenant an amendment to this Lease setting forth the terms for the rental of the
Available 790 Space consistent with those set forth in the Expansion Notice and
otherwise consistent with the general terms and conditions of the Lease (and for
the avoidance of doubt, which do not include abatements of Rent, the Base
Building Allowance, the Additional Allowance, any other tenant improvement
allowances or work letters) and Tenant fails to execute such Lease amendment
within 10 business days following such tender, then Tenant shall be deemed to
have waived its right to lease such Available 790 Space.

 

LOGO [g791556dsp_002.jpg]

 

16



--------------------------------------------------------------------------------

(c) Exceptions. Notwithstanding the above, the Expansion Right shall, at
Landlord’s option, not be in effect and may not be exercised by Tenant:

(i) during any period of time that Tenant is in Default under any provision of
the Lease; or

(ii) if Tenant has been in Default under any provision of the Lease 3 or more
times in the payment of Rent, whether or not the Defaults are cured, during the
12 month period prior to the date on which Tenant seeks to exercise the
Expansion Right.

(d) Termination. The Expansion Right shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Expansion Right, if, after such exercise, but prior to the commencement date
of the lease of such Available 790 Space, (i) Tenant fails to timely cure any
default by Tenant under the Lease for which Tenant has received notice; or
(ii) Tenant has Defaulted 3 or more times in the payment of Rent during the
period from the date of the exercise of the Expansion Right to the date of the
commencement of the lease of the Available 790 Space, whether or not such
Defaults are cured.

(e) Rights Personal. Expansion Rights are personal to Tenant and are not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.

(f) No Extensions. The period of time within which any Expansion Rights may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Expansion Rights.”

 

20. Financial Information. So long as Tenant is a “public company” and its
financial information is publicly available, then the delivery requirements of
Section 42(c) of the Lease shall not apply.

 

21. Recordation. Within a reasonable period following Tenant’s delivery to
Landlord of an executed original of this Seventh Amendment, Landlord shall
deliver to Tenant an amendment to the existing Notice of Lease dated July 2,
2002, in the form attached to this Seventh Amendment as Exhibit E (“Amended
Notice of Lease”), executed and acknowledged by Landlord, which Tenant may cause
the Amended Notice of Lease to be recorded, at Tenant’s sole cost and expense,
in the Middlesex South Registry of Deeds.

 

22. Fitness Center. Tenant acknowledges and agrees that only individuals that
are entitled to occupy the portion of the Premises located within the 790
Building under the Lease on a full-time basis shall have the right to use of the
common fitness room located within the 790 Building. The use of the fitness room
by Tenant’s employees shall be subject to all reasonable rules and regulations
established by Landlord with respect to the use of the fitness room.

 

23. Shuttle. Landlord shall consult with Tenant when establishing shuttle
schedules for the Project. Tenant may elect to hire its own shuttle services;
provided, however, that Tenant’s hired shuttle services shall (i) be at Tenant’s
sole cost and expense, (ii) be available for use by all tenants of the Project,
(iii) pick up and drop off users of the shuttle service at all of the shuttle
stops existing as of the date of this Seventh Amendment, (iv) be consistent with
the service standards existing with respect to the existing shuttle services as
of the date of this Seventh Amendment, and (v) comply with all requirements of
the PTDM. If Tenant elects to hire its own shuttle service pursuant to the
immediately preceding sentence, for the period that Tenant continues to run its
own shuttle service, Tenant shall no longer have a right to use any shuttle
service provided by Landlord, if any, and shall not be required to pay for
Landlord’s shuttle services.

 

LOGO [g791556dsp_002.jpg]

 

17



--------------------------------------------------------------------------------

24. Landlord’s Repairs. Notwithstanding anything to the contrary contained
herein, so long as Tenant is the only Tenant leasing space in the 780 Building,
the vendors used by Landlord in connection with Landlord maintenance
requirements under Section 13 of the Lease with respect to the 780 Building
(“Building 780 Vendors”) shall be reasonably acceptable to Tenant. All Building
780 Vendors under contract for services to the 780 Building as of the date of
this Seventh Amendment are hereby deemed approved by Tenant. If Landlord intends
to commence using a new vendor with respect to the 780 Building, Landlord shall
provide Tenant with written notice thereof (“Proposed 780 Vendor Notice”), which
Proposed 780 Vendor Notice shall identify the proposed vendor, the scope of
services the proposed vendor will provide and the estimated cost of such
services. Tenant shall have the right to reasonably object to Landlord’s use of
the vendor identified in a Proposed 780 Vendor Notice by delivery of written
notice to Landlord of Tenant’s objection and the reasons therefor within 3 days
after Landlord’s delivery to Tenant of a Proposed 780 Vendor Notice. If Landlord
does not receive an objection notice from Tenant within such 3-day period,
Tenant shall be deemed to have approved the vendor identified in such Proposed
780 Vendor Notice.

 

25. Environmental Items. If Tenant delivers to Landlord written notice, along
with evidence reasonably acceptable to Landlord, of the existence of Hazardous
Materials at the Project which materially and adversely affects Tenant’s use of
the Premises for the Permitted Use and requiring remediation pursuant to
applicable Legal Requirements and Tenant can prove that the presence of such
Hazardous Materials was not caused by, contributed to or exacerbated by Tenant
or any Tenant Party, Landlord shall investigate such claim of Tenant and, if
applicable, Landlord shall cause the remediation of (or use reasonable efforts
to cause the responsible party to remediate) such Hazardous Materials requiring
remediation pursuant to applicable Legal Requirements in a manner acceptable to
Landlord in its sole and absolute discretion and otherwise in compliance with
applicable Legal Requirements. Nothing in this Section 25 shall preclude
Landlord from passing through the cost of such investigation and/or remediation
as part of Operating Expenses (except to the extent the cost thereof is excluded
from Operating Expenses pursuant to Section 5 of the Lease).

 

26. Intentionally Omitted.

 

27. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with the transaction reflected in this Seventh Amendment and that no
Broker brought about this transaction, other than CBRE-NE. Landlord and Tenant
each hereby agrees to indemnify and hold the other harmless from and against any
claims by any Broker (other than the brokers named in this Section 27) claiming
a commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this leasing transaction. Landlord
shall be responsible for all commissions due to CBRE-NE arising out of the
execution of this Lease in accordance with the terms of a separate written
agreement between CBRE-NE and Landlord.

 

28. Miscellaneous.

a. This Seventh Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Seventh
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

b. This Seventh Amendment is binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

 

LOGO [g791556dsp_002.jpg]

 

18



--------------------------------------------------------------------------------

c. This Seventh Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Seventh Amendment attached thereto.

d. Except as amended and/or modified by this Seventh Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Seventh Amendment. In the
event of any conflict between the provisions of this Seventh Amendment and the
provisions of the Lease, the provisions of this Seventh Amendment shall prevail.
Whether or not specifically amended by this Seventh Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Seventh Amendment.

[Signatures are on the next page.]

 

LOGO [g791556dsp_002.jpg]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment as
of the day and year first above written.

 

TENANT:

INFINITY PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

/s/ Adelene Perkins

Its:   Chairman and Chief Executive Officer LANDLORD:

ARE-770/784/790 MEMORIAL DRIVE, LLC,

a Delaware limited liability company

By:   Alexandria Real Estate Equities, L.P.,   a Delaware limited partnership,
managing member   By:  

ARE-QRS Corp., a Maryland

corporation, general partner

    By:  

/s/ Jackie Clem

    Its:   VP Real Estate Legal Affairs

 

LOGO [g791556dsp_002.jpg]

 

20



--------------------------------------------------------------------------------

Exhibit A

Surrender Premises

 

LOGO [g791556dsp_022.jpg]



--------------------------------------------------------------------------------

Exhibit B

Preliminary Base Building Alterations Scope of Work

Proposed Scope Outline of Base Building Improvements to be carried out at 780
Memorial Drive. Landlord will have prior approval of actual new or replacement
equipment.

HVAC Projects:

Heat Recovery Systems installation, including installation of central exhaust
system

Chiller replacement or upgrade, including elimination of the use of
ozone-depleting refrigerant such as R-22; increasing capacity

Boiler replacement or upgrade to more efficient models

AHU replacement or upgrade/Installation of redundant air handling capacity

HVAC Controls/Programming

Electrical Projects:

LED Lighting upgrades

Lighting -installation of motion sensors in common areas

Emergency Generator replacement or upgrade (if tenant can document need and
project is approved by landlord prior to replacement/upgrade)

Installation of lightning protection system

Plumbing Projects:

Restroom upgrades

Hot water heater replacement, may include tank-less systems

pH neutralization system upgrades when full system replacement is needed

 

LOGO [g791556dsp_002.jpg]

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Intentionally Omitted

 

 

LOGO [g791556dsp_002.jpg]

 

C-1



--------------------------------------------------------------------------------

Exhibit D

Additional Personal Property

Landlord and Tenant agree that the equipment described below may be removed by
Tenant from the Premises, in each case except where such equipment was purchased
using the Tenant Improvement Allowance:

Centrifuges

Freezers

Refrigerators

Bio Safety Cabinets

Incubators

Animal Cages and Racks

Freeze Dry Systems

Computer Servers and server racks

All other laboratory equipment, furniture and other equipment (not including lab
hoods or benches) that is similar in nature to those listed above that are
placed in the Premises by Tenant following the initial Tenant Work.

 

 

LOGO [g791556dsp_002.jpg]

 



--------------------------------------------------------------------------------

Exhibit E

Amendment to Notice of Lease

AMENDMENT TO NOTICE OF LEASE

As of November     , 2014

This Amendment to Notice of Lease amends that certain Notice of Lease (the
“Notice”) dated July 2, 2002 by and between ARE-770/784/790 Memorial Drive, LLC,
as Landlord, and Infinity Pharmaceuticals, Inc., as Tenant, recorded with the
Middlesex South Registry of Deeds at Book                     , Page
                    , and the Middlesex South Registry District of the Land
Court as Document No.                     .

Pursuant to Section 4 of Chapter 183 of the General Laws of Massachusetts,
notice is hereby given of the following amendments to the Notice:

 

Date of Lease:    The Date of Lease as set forth in the Notice is hereby amended
and restated in its entirety as follows: “July 2, 2002, as amended by that
certain First Amendment to Lease dated March 25, 2003, as further amended by
that certain Second Amendment to Lease dated April 30, 2003, as further amended
by that certain Third Amendment to Lease dated October 30, 2003, as further
amended by that certain Fourth Amendment to Lease dated December 15, 2003, as
further amended by that certain Fifth Amendment to Lease dated as of July 8,
2011, as further amended by that certain Sixth Amendment to Lease dated as of
June 1, 2012, and as amended by that certain Seventh Amendment to Lease as of
the date hereof (collectively, as it may be amended, the “Lease”).” Premises:   
The Premises as set forth in the Notice is hereby amended and restated in its
entirety as follows: “The (a) first, second and third floors of 780 Memorial
Drive (formerly known as 770 Memorial Drive), and (b) portions of the first
floor and third floor of 790 Memorial Drive, as more particularly described in
the Lease.” Term:    The Term as set forth in the Notice is hereby amended and
restated in its entirety as follows: “The term of the Lease commenced on
                    and expires on March 31, 2025, with two consecutive rights
to extend the term for five (5) years each as further described in the Lease.”

This Amendment to Notice of Lease is executed only for the purpose of giving
notice of the existence of the Lease and is not intended to modify, expand or
reduce any of the rights of Landlord and Tenant as set forth in the Lease.
Except as expressly set forth herein, the Notice remains in full force and
affect.

[The balance of this page has been intentionally left blank.]

 

LOGO [g791556dsp_002.jpg]

 



--------------------------------------------------------------------------------

EXECUTED under seal as of the date first above written.

LANDLORD:

ARE-770/784/790 MEMORIAL DRIVE, LLC,

a Delaware limited liability company

 

By:   Alexandria Real Estate Equities, L.P., managing member   By:   ARE-QRS
Corp., general partner     By:  

 

    Name:  

 

    Title:  

 

 

TENANT:

INFINITY PHARMACEUTICALS, INC.

a Delaware corporation

By:     Name:   Title:  

 

LOGO [g791556dsp_002.jpg]

 



--------------------------------------------------------------------------------

State of California   }     

County of                                                                      

On                                       before me,                         
                                         
                                         
                                           ,

                        Date                                            
             Here Insert Name and Title of the Officer

personally appeared                                  
                                         
                                         
                                                        Name(s) of Signer(s)

    ,

 

  

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature                                                                  
                                        

Place Notary Seal Above

   Signature of Notary Public

COMMONWEALTH OF MASSACHUSETTS

                    , ss.

On this                     day of                     , 20        , before me,
the undersigned notary public, personally appeared                     (name of
document signer), proved to me through satisfactory evidence of identification,
which were                     , to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that (he) (she) signed it
voluntarily for its stated purpose[, (as partner for             , a
corporation) (as             for             , a corporation) (as attorney in
fact for                     , the principal) (as                     for
                    , (a) (the)                     )].

                    (official signature and seal of notary)

My commission expires                     

 

LOGO [g791556dsp_002.jpg]

 



--------------------------------------------------------------------------------

LOGO [g791556dsp_029.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_030.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_031.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_032.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_033.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_034.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_035.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_036.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_037.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_038.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_039.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_040.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_041.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_042.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_043.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_044.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_045.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_046.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_047.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_048.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_049.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_050.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_051.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_052.jpg]



--------------------------------------------------------------------------------

LOGO [g791556dsp_053.jpg]



--------------------------------------------------------------------------------

Exhibit A

 

LOGO [g791556dsp_054.jpg]